                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ERIC FUHS, JEFFERY BAILEY, WILLIAM                  )
 LAFLEUR, DARYL GARDNER, and                         )
 HAROLD ROE,                                         )
 Plaintiffs,                                         )
                                                     )
           v.                                        )   Civil Action No. 16-376
                                                     )
                                                         Judge Nora Barry Fischer
 MCLACHLAN DRILLING COMPANY and                      )
 JAMES E. MCLACHLAN,                                 )
 Defendants.                                         )

                                 MEMORANDUM OPINION
   I.      INTRODUCTION
        This Fair Labor Standards Act, (“FLSA”), retaliation case is brought by five former solids

control technicians for Defendant McLachlan Drilling against the company and its owner,

Defendant James McLachlan, (collectively, “Defendants”). (Docket No. 1). Plaintiffs Eric Fuhs,

Jeffrey Bailey, William LaFleur, Daryl Gardner and Harold Roe claim that they were retaliated

against for joining and/or participating in the settlement of the wage and hour lawsuit captioned

Stroman v. McLachlan Drilling Company at Civil Action No. 15-237, (hereinafter “Stroman”).

(Id.). Presently before the Court is a motion for sanctions filed by the Defendants which is opposed

by Plaintiffs. (Docket Nos. 50; 60). The matter has been exhaustively briefed and argued by the

parties. (Docket Nos. 50-51; 59-60; 63; 64; 71-72). To this end, the Court has received and

considered the parties’ pre-hearing briefing, (Docket Nos. 50-51; 59-60; 63; 64), oral argument

presented at a motion hearing and the transcript of same, (Docket No. 70), as well as post-hearing

supplemental briefing, (Docket Nos. 71; 72). After careful consideration of the parties’ positions

in light of all of the evidence of record, and for the following reasons, Defendants’ Motion [50]

                                                 1
has been granted, in part and denied, in part. The Court now writes in support of its earlier Order.

(Docket No. 73).

    II.      BACKGROUND

             A. Stroman Lawsuit – CA 15-237
          A class and collective action complaint was filed in the Stroman matter on February 19,

2015 alleging that McLachlan Drilling’s day rate compensation system for its solids control

technicians violated both the FLSA and the Pennsylvania Minimum Wage Act because the

employees were not paid overtime for work performed in excess of forty (40) hours per week.

(Civ. A. No. 15-237, Docket No. 1). Five individuals filed opt-in notices to join the Stroman suit,

including Roe. (Civ. A. No. 15-237, Docket No. 6). The case was quickly resolved as the lawyers

from Nichols Kaster1 and Littler Mendelson2 worked together harmoniously to settle the case

without court intervention and prior to the commencement of formal discovery or any litigation.

In this regard, the Court granted the parties’ joint motion to stay on April 2, 2015 and approved

the settlement on July 20, 2015 after reviewing the parties’ joint motion, supporting brief and

exhibits.3 (Civ. A. No. 15-237, Docket Nos. 10; 13; 16-22). After the case was settled, notice

was sent to other solids controls technicians employed by McLachlan Drilling and many joined at

that time, including Fuhs, Bailey, LaFleur and Gardner. A stipulation of dismissal was submitted

on October 1, 2015 and the case was closed the following day. (Civ. A. No. 15-237, Docket Nos.

23; 25).



1
         Michelle Fisher, Esq. and Ashley Thompson, Esq. of the wage and hour division of Nichols Kaster
represented Plaintiffs. (See Docket Report, Civ. A. No. 15-237).
2
         Jill Weimer, Esq.; Robert Pritchard, Esq.; and Sarah Miley, Esq. represented Defendant. (See Docket Report,
Civ. A. No. 15-237).
3
         The case was reportedly settled for $857,500.00. (Civ. A. No. 15-237, Docket No. 21-2). According to the
provided allocation information, after deducting attorneys’ fees: Daryl Gardner was to be paid $22,037.18; Eric Fuhs
was to be paid $16,199.93; Harold Roe was to be paid $25,189.03; Jeff Bailey was to be paid $7,959.67; and Bill
Lafleur was to be paid $7,076.20. (Civ. A. No. 15-237, Docket No. 21-2).

                                                         2
            B. Plaintiffs’ Work History with Defendant / Retaliation Claims
        Roe worked for McLachlan as a senior solids control technician near Mansfield,

Pennsylvania from around September 2011 through April, 2015. (Docket No. 1 at ¶¶ 21-23). Roe

filed a consent to join the Stroman lawsuit on March 19, 2015. (Id. at ¶ 26). He was laid off in

April of 2015 at the end of his two-week “hitch” and not called back to work. (Id. at ¶¶ 27-29).

        The remaining plaintiffs joined in the settlement of Stroman around September or October

of 2015. (Id. at ¶¶ 47, 65, 79, 98). Bailey, LaFleur and Fuhs all worked for Defendant near

Uniontown at the Chevron rig. (Id. at ¶¶ 40, 61, 77). The rig was shut down for a short time and

they were not called back to work after the rig was reopened. (Id. at ¶¶ 56, 66-67, 80-83). Gardner

worked for Defendant near Wellsboro, Pennsylvania. (Id. at ¶ 89). Gardner was called back to

work briefly in a lesser role for a short period of time but ultimately let go by the company. (Id. at

¶¶ 102-105).

        In addition to the timing of the employment decisions vis-à-vis their joinder in the Stroman

lawsuit/settlement, Plaintiffs have developed significant evidence of retaliation during discovery.

(See Docket No. 60 at 4-5). First, non-party and former McLachlan operator Greg Thornberry,

states in his affidavit that he believes that the Plaintiffs were retaliated against for participating in

the lawsuit. (Pl. Ex. A ¶ 7.2, Docket No. 59-1). Among other things, Thornberry provides the

following examples of retaliatory conduct:

               McLachlan Field Superintendent Dan Campbell, Defendants’
                second in command, [told] employees, including Gardner, that
                [those individuals] who joined Stroman [were] a “bunch of niggers.”
                (Ex. A ¶ 4.)
               McLachlan Field Supervisor Levi Hulliberger threaten[ed] to “kick
                [the] ass” of anyone that joined Stroman. (Ex. A ¶ 3.)
               McLachlan treat[ed] plaintiff Roe badly: laying him off right before
                his hitch was supposed to start and soon after he joined Stroman,
                while letting others stay on the job longer. (Ex. A ¶ 6.)
               Craig McLachlan suddenly [froze] employees out of work-related
                social situations after they joined Stroman. (Ex. A ¶ 5.)
                                                   3
(Docket No. 60 at 4). Second, each of the Plaintiffs testified as to their own experiences observing

retaliatory acts and comments. For example, Gardner explained that:

            Field Superintendent Campbell referred to potential Stroman
             participants as “niggers” and “lowlifes”. (Pl. Ex. G at 15:16-16:20,
             Docket No. 59-7);
            Defendants’ second-in-command and field supervisors regularly
             talked about the ramifications for employees who participated in
             Stroman, including threats of termination, and, on at least one
             occasion, physical violence. (Pl. Ex. G at 15:14-16:20, 23:4-24:7,
             61:7-20, Docket No. 59-7);
           o Defendant James McLachlan called Roe “worthless” and a “piece
             of shit” because he joined Stroman. (Pl. Ex. G at 66:13-16, 37:18-
             38:8, Docket No. 59-7);
            Craig McLachlan said Stroman participants were stealing
             McLachlan’s money. (Pl. Ex. G at 18:35-19:12, Docket No. 59-7);
            Field Supervisor Jon Mio said Stroman participants “know what
             they’re in for.” (Pl. Ex. G at 43:10-20, Docket No. 59-7)
            Field Supervisor Levi Hulliberger called Stroman “bullshit,” and
             said he “wanted to go to everybody’s houses that signed up on the
             lawsuit and beat their ass or punch them in the face.” (Pl. Ex. G at
             23:4-8; 61:7-20, Docket No. 59-7)
(Docket No. 60 at 4-5). Similarly, according to Fuhs, Field Supervisor Joel Lohrer told him that

James McLachlan threatened in a meeting to get rid of employees who joined Stroman. (Pl. Ex.

E at 10-12, Docket No. 59-5). Third, two text messages produced by Defendants lend additional

support for Plaintiffs’ retaliation claims. In this regard, Lohrer wrote in a text message to “Donnie”

that “we got sued by our employees, my boss is hateful now.” (Pl. Ex. L, Docket No. 59-12).

Lohrer confirmed that the lawsuit was about “the day rate thing” and called the employees “greedy

fuckers.” (Id.). Fourth, Dan Campbell admitted that he told Bailey that he “couldn’t believe” that

he joined Stroman and that he was “disappointed” in him. (Pl. Ex. M, Docket No. 59-13). Fifth,

two versions of a call back list pre- and post-Stroman suit have been discovered, with the second

version omitting individuals who had joined Stroman. (Pl. Exs. B; C, Docket Nos. 59-2, 59-3).

           C. Discovery

                                                  4
       On March 20, 2015, the day after Roe filed his consent to opt-in to the Stroman case, his

counsel sent him a litigation hold letter. (Pl. Ex. N, Docket No. 59-14). Among other things,

counsel instructed Roe to preserve e-mails and other electronic records related to the lawsuit and

that he could not “delete or destroy any electronic communications, including email messages, text

messages, and social media posts (e.g., Facebook, LinkedIn, Twitter, etc.) related to this lawsuit.”

(Id.). Bailey, Gardner, LeFleur and Fuhs did not receive a litigation hold letter in Stroman because

they joined the settlement after the case was resolved and were not parties to the litigation. (Pl.

Ex. D at ¶ 19, Docket No. 59-4). Nichols Kaster received reports of retaliation from some of the

individuals involved in Stroman and sent correspondence to lawyers at Littler Mendelson

including a cease and desist letter in April as to Roe and an email and letter in October of 2015 as

to a number of the individuals involved in Stroman. (Pl. Exs. F-G, Docket Nos. 51-6; 51-7). The

October 2, 2015 email correspondence included many of the allegations which were ultimately set

forth in the Complaint filed in this case:

               [W]e are hearing from several of our clients about retaliation.
               Initially, for example, we heard that people were concerned about
               signing up because the word was that Jimmy McLachlan was telling
               people he would find a way to permanently lay off those who
               participated. We have heard this from at least 6 people. From
               additional people we have reports, for instance, that (1) Jimmy
               called Eric Fuh’s father saying if he forgives Eric for joining the suit
               he will only hire him back for less pay, (2) Jimmy and a manager
               said they will fire those who participate in the lawsuit, (3)
               McLachlan is laying off Settling Plaintiffs and replacing them with
               less senior people who did not join, (4) McLachlan is withholding
               paychecks from Settling Plaintiffs such as Stone and Reid, and (5)
               McLachlan laid off Harold Roe for joining the case.

(Pl. Ex. F, Docket No. 51-6 at 2). The October 14, 2015 letter further detailed the same types of

allegations:

               Dear Counsel:

                                                  5
         I am writing to follow up our recent conversations about the
complaints of retaliation we have been receiving from our clients.
You indicated that the issue was addressed with Mr. McLachlan;
however, we continue to get calls from our clients with complaints
of continuing retaliation. Some of the specific complaints are
detailed below, but in general, it appears that McLachlan is laying
off current employees who have accepted the settlement and
replacing them with 1) less senior-individuals who did not join the
suit, 2) out-of-state workers, and/or 3) former workers who have not
worked for McLachlan for a number of years. At least eleven (11)
of the fifteen (15) current employees who joined the lawsuit have
been laid off.
         First, it is worth noting that since the inception of the suit,
we have received numerous reports of rumors that McLachlan was
telling its employees that they would be laid off and/or not called
back if they joined the suit. We reached out to you about Harold
Roe’s lay off back in April and were assured that this was due to a
lack of work. Mr. Roe has not been called back since and others have
been hired instead. Then, during the settlement notice period, we
learned of direct conversations Mr. McLachlan and/or his
supervisors had with various employees threatening their jobs if
they joined the suit. We assured our clients that such action was
prohibited and would not be tolerated.
         Since the close of the settlement period, we have learned of
the following complaints:
         1. Jeff Bailey, Bill LaFleur, Eric Fuhs, Matt McGuigan, Brad
Stone, Daryl Gardner, Greg Thornberry, Michael Castillo, and Jon
Reid were laid off the beginning of October and have since received
COBRA notices in the mail.
          None have been called back to their rig since your
conversation with Mr. McLachlan, and some have since received
confirmation that they are laid off until further notice. Others have
been told they are being transferred to a temporary rig and will be
laid off again in two weeks. Many of these guys have been with the
company for years and have never been laid off before. They are
now being replaced by other, less senior or out-of-state individuals
who did not join the suit.
         2. Mr. McLachlan called Mr. Fuhs’ father and told him that
Mr. McLachlan forgave Mr. Fuhs for joining the suit and would hire
him back for less pay.
         3. Mr. Stone and Mr. Reid did not get paid on the last pay
day. They did not receive their checks until days after complaining.
         4. Dennis Reffitt, who has been laid off and called back a
few times in the past, has not been called back since accepting the
settlement. Likewise, Dennis’s son, Kyle, has not been called back
since Dennis joined the suit.

                                   6
                      These actions are alarming, particularly given Mr.
               McLachlan’s previous threats about terminating employees
               involved in the suit. We ask that you please address these issues
               again with your client and ensure that such retaliation comes to an
               end immediately and these issues are resolved. If it does not, the
               company will likely face legal action for retaliation. Please advise.

(Pl. Ex. G, Docket No. 51-7). Counsel for the parties also conferred on October 30, 2015 in an

effort to resolve the retaliation issues/concerns. (Pl. Ex. D, Docket No. 59-4 at ¶ 23).

       Around this time, several of the Plaintiffs had discussions concerning ESI with attorneys

at Nichols Kaster. (Pl. Ex. D., Docket No. 59-4 at ¶¶ 24-26). To this end, Bailey advised Nichols

Kaster that he had audio recordings related to possible retaliation on October 1, 2015 and, per his

attorneys’ directives, Bailey sent the recordings to the law firm, which received them on November

10, 2015. (Id. at ¶ 24). Fuhs informed his counsel on October 27, 2015 that he had text messages

related to possible retaliation and he forwarded those texts to the firm around that time. (Id. at ¶

25). Thereafter, Bailey sent a cell phone picture of the callback list to his counsel on January 28,

2016. (Id. at ¶ 26).

       The five Plaintiffs signed engagement letters with Nichols Kaster to represent them in this

lawsuit in February of 2016. (Pl. Ex. O, Docket No. 59-15 at ¶ 4 (“February 17 (as to Fuhs),

February 22 (as to LaFleur), and February 29 (as to Bailey, Roe and Gardner)”). This case was

filed then on March 31, 2016. (Docket No. 1). A week later, counsel sent each of the plaintiffs a

litigation hold letter which stated “[p]lease pay special attention to electronic data and electronic

records . . .[which] may be located in places you might overlook or not ordinarily think of as

containing ‘documents […]’ … [such as] cell phones.” (Pl. Ex. Q, Docket No. 59-17). Counsel

sent a follow-up letter to Plaintiffs on August 16, 2016, and asked them to “gather […] any

documents (including emails or text messages) that you have in your possession related to your

employment with McLachlan.” (Pl. Ex. R, Docket No. 59-18). This was also the date of the

                                                 7
parties’ Rule 26(f) conference, which counsel avers included a discussion of ESI among counsel

and e-discovery specialists for both sides. (Pl. Ex. O, Docket No. 59-15 at ¶ 10). The parties’

Rule 26(f) Report states that they were seeking ESI, including metadata, the format for production,

and that the parties had “identified custodians who may be in possession of relevant electronic

data, and have agreed to identify a set of search terms that will be used to search relevant

databases.”4 (Docket No. 17). The parties also reported no issues pertaining to the preservation

of ESI. (Id.). The record is undisputed that the discussion at the Rule 26(f) conference focused

on Defendants’ custodians and relevant search terms as to same. (Pl. Ex. O, Docket No. 59-15).

Plaintiffs’ Rule 26(a)(1) disclosures were served on September 13, 2016 and made no mention of

electronically stored information, (“ESI”). (Docket No. 71-2).

         The Court held a case management conference on September 21, 2016. (Docket No. 23).

Plaintiffs’ counsel Mr. Delbridge appeared in person and the individual plaintiffs participated by

telephone. (Id.). Defense counsel Robert Pritchard, Esq. and Sarah Miley, Esq. as well as

Defendant James McLachlan appeared in person. (Id.). The case management conference was

not transcribed. (Id.). However, as is the Court’s typical practice, the Court addressed the

individual plaintiffs, asked a series of background questions and also informed them about their

duties to turn over emails, social media accounts and other electronic documents about the case to

their counsel as they may be subject to discovery. No specific issues as to ESI were brought to

the Court’s attention during the case management conference. (Id.). The parties requested no

significant deviations from the standard case management order. There was a dispute as to the




4
        The Court notes that the Rule 26(f) Conference was held prior to the Court’s November 1, 2016 release of
its Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored Information; Guidelines for the
Discovery of Electronically Stored Information; and the Model Stipulated Order re: Discovery of Electronically Stored
Information. See Appendix LCvR 26.2.C-Checklist; Appendix LCvR 26.2.C-Guidelines; and Appendix LCvR
26.2.E.-Model Order. The Court recommends that litigants utilize these tools in all civil matters where ESI is sought.

                                                          8
number of interrogatories after the conference, with the parties advising in a Joint Status Report

filed on September 28, 2016 that the matter had been resolved. (Docket No. 26). The Case

Management Order reflects that Rule 26(a) disclosures had been made by the parties and directed

that fact discovery was to end on April 28, 2017. (Docket No. 25). The case was then referred to

Carole Katz, Esq. for mediation, as the parties agreed. (Id.).

       On September 30, 2016, Defendants served written discovery on Plaintiffs including

interrogatories and requests for production. Relevant here, Defendants sought the following:

                       INTERROGATORY NO. 2: Identify (by description and
               location) all documents electronically stored information, and
               tangible things in your possession, custody or control that pertain to
               any of the allegations contained in your Complaint.

                       INTERROGATORY NO. 9: Identify all email accounts,
               email addresses, social media accounts (including but not limited to,
               LinkedIn, Facebook, Instagram, MySpace), and social media
               communications (including but not limited to Twitter or blogs) that
               you have used since January 1, 2015, and identify the steps you took
               to preserve the information on these accounts, including the date you
               took those steps.

                       REQUEST FOR PRODUCTION NO. 10: All calendars,
               notebooks, diaries, logs, correspondence, e-mail messages, text
               messages, voice mail messages, social media communications or
               posts, computer disks or other documents reflecting or relating to
               any of the claims alleged in your Complaint.

(Pl. Ex. O, Docket No. 59-15 at ¶¶ 15-16). After receiving this written discovery, Plaintiffs’

counsel wrote to each individual plaintiff on October 6, 2016, asking for information to respond

to the discovery requests including “email messages, text messages or social media posts relating

to this lawsuit.” (Pl. Ex. O, Docket No. 59-15).

       Between October 28 and November 11, 2016, Counsel for the parties engaged in significant

negotiations regarding search terms to be utilized in the review of the ESI obtained from

Defendants’ six custodians, who included McLachlan, Campbell and Bailey. (Id.). Although more

                                                   9
than 183,000 items of ESI were collected from Defendants’ custodians’ phones, Defendants

produced only 2 text messages to Plaintiffs and refused to identify the individuals associated with

such messages.5 (Pl. Ex. O at ¶ 20-22, Docket No. 59-15). No messages were produced from

McLachlan or Campbell’s cell phones or Bailey’s company-issued phone. (See Pl. Ex. L, Docket

No. 59-12).

         The parties mediated with Carole Katz, Esq. on November 15, 2016 but the case was not

resolved. (Docket No. 31). When the Plaintiffs were in Pittsburgh for the mediation, Plaintiffs’

counsel met individually with each Plaintiff to discuss the discovery requests in more detail. (Pl.

Ex. O at ¶ 26, Docket No. 59-15). Through these discussions, counsel learned that there were

likely three relevant pieces of ESI in Plaintiffs’ possession, including a text exchange between

Fuhs and a coworker about his job status in October 2015 which was referenced in the Complaint;

a text exchange between Fuhs and Campbell about Fuhs’ job status in late October 2015; and a

photo of a McLachlan employee list used to call people back to work and from which plaintiffs

had been removed after joining Stroman. (Id. at ¶ 27). All of these items had been previously

provided to the firm. Current counsel had a difficult time finding these documents and had to

contact the prior lawyer at the firm. (Id. at ¶¶ 29-30). Counsel represents that each of these

documents were then produced prior to Plaintiffs’ depositions. (Id. at ¶ 30).

         Plaintiffs Fuhs, Gardner, LaFleur and Roe served their responses to interrogatories on

Defendants and Gardner, Roe and LaFleur responded to document requests on November 14,

2016.6 (Pl. Ex. O at ¶ 24, Docket No. 59-15). They lodged general objections7 and provided some




5
           The Court notes that the fact that Defendants refused to identify the phone numbers associated with the text
messages was not brought to the Court’s attention.
6
           As is noted in the body of this Opinion, Defendants attached excerpts of the responses by Fuhs and Bailey to
their initial motion and brief in support but not the others.
7
           As is explained below, the use of general or boilerplate objections is disfavored. See § IV.B.2.a., infra.

                                                          10
of the requested information including email addresses and whether the plaintiffs maintained social

media accounts. They did not mention ESI or text messages. On December 14, 2016, Defense

counsel Jill Weimer, Esq. wrote to Plaintiffs’ counsel regarding deficiencies in the discovery

responses. (Pl. Ex. V, Docket No. 59-22). The letter noted inadequate responses with respect to

Plaintiffs’ employment and medical records, other lawsuits and criminal records. (Id.). The letter

is detailed but notes only the following with respect to ESI:

               Plaintiff Eric Fuhs did not provide any documents in response to
               Defendants’ First Set of Document Requests. Please confirm
               whether Fuhs has any documents that are responsive to Defendants’
               First Set of Documents and if so, please let Defendants know when
               we will receive Plaintiff Fuhs’ responses to Defendants’ First Set of
               Document Requests. Defendants are particularly interested in the
               status of all requested ESI, including text messages.
(Docket No. 59-22). The letter made no other mention of deficiencies. Plaintiffs’ counsel Mr.

Delbridge responded in a letter dated January 26, 2017. With respect to the Fuhs documents, he

stated simply that “Mr. Fuhs will produce responsive documents on or before February 3, 2017

(excepting, perhaps, those medical records referred to above; discovery is continuing).” (Pl. Ex.

W, Docket No. 59-23). No evidence of a further conferral between counsel at this time.

       On February 21, 2017, the Court ordered that a Joint Status Report be filed by March 6,

2017. (Docket No. 32). In response, the parties filed the Joint Status Report which is signed by

Mr. Delbridge and Ms. Weimer wherein they state that they met and conferred on March 6, 2017

and that “[d]iscovery in this matter is ongoing and the parties have nearly completed all written

discovery and have initiated discussions regarding scheduling for depositions. The parties agree

that they are on schedule to meet the Court’s discovery deadlines.” (Docket No. 33). “One

outstanding issue relates to the failure of one plaintiff to respond to written discovery. The parties

have discussed this issue and Defendant anticipates that it will need to file a motion to compel.”

(Docket No. 34). There was no request for a status conference with the Court. The motion to

                                                 11
compel was not filed as Plaintiffs submitted Bailey’s responses to written discovery on March 9,

2017. (Pl. Ex. X, Docket No. 59-24). In turn, Defense counsel Brittany Fink, Esq. submitted a

second discovery deficiency letter to Plaintiffs’ counsel on April 5, 2017. (Pl. Ex. X, Docket No.

59-24). With respect to interrogatory #2, she states that:

                Plaintiffs have yet to identify any documents or electronically stored
                information in the possession of any plaintiff. Plaintiffs have
                alleged multiple times that there have been statements made
                regarding retaliation for joining the Stroman lawsuit, but Defendants
                have yet to see any documents or electronically stored information
                that supports these allegations. If these allegations relate to verbal
                comments (i.e., if Plaintiffs do not possess any responsive material),
                please state as much. If not, please supplement accordingly.
                Pursuant to Rule 34(b)(2)(C) of the Federal Rules of Civil
                Procedure, please state whether Plaintiffs are withholding any
                responsive documents based on their objections.

(Id.). Defense counsel made a similar request as to request for production of document no. 10.

(Id.).

         Plaintiffs noticed and took the depositions of four McLachlan witnesses between April 11,

2017 and April 13, 2017. (Docket No. 59-15 at ¶ 44). The depositions included Dan Campbell;

James McLachlan; Levi Hulliberger; Carolyn Vining; and a 30(b)(6) deposition. (Docket No. 59-

15 at ¶ 44). Plaintiffs did not reveal the existence of the Bailey recordings prior to these depositions

which included individuals whom Bailey had recorded without their knowledge.

         The parties filed a joint motion to extend the discovery deadline on April 20, 2017 wherein

they acknowledged the prior statement that they expected to be able to complete discovery by the

April 28, 2017 deadline but noted that they were requesting a modest extension of the discovery

deadline. (Docket No. 34). They stated that two items of written discovery remained outstanding

which included Plaintiffs’ supplemental responses to defendants’ earlier discovery requests, which

would be served by April 21, 2017. (Id.). They also requested that the plaintiffs’ depositions be



                                                  12
rescheduled for June of 2017; noted that a Rule 30(b)(6) deposition was requested by plaintiffs;

and that additional third party witnesses (Joel Lohrer, Jon Mito, and Greg Thornberry) may be

deposed by the parties. (Id.). The Court granted this motion and extended discovery to June 9,

2017. (Docket No. 35).

       On April 21, 2017, Plaintiffs served their supplemental responses and with respect to

Request No. 10, Plaintiffs provided the following: “SUPPLEMENTAL RESPONSE: See previous

responses, and any documents previously produced. Plaintiffs are not withholding any documents

on the basis of any objection.” Plaintiffs’ counsel separately produced the Bailey audio recordings

to Defendants on April 21, 2017 after counsel had conferred with the firm’s ethics partner, and a

Pennsylvania criminal defense lawyer and determined that the recordings had to be produced if

Bailey was going to continue with the litigation. (Pl. Ex. O, Docket No. 59-15 at ¶ 46).

       On May 4, 2017, Defense counsel filed a motion to continue the post-discovery status

conference set for June 29, 2017 because its counsel would be unavailable at the time. (Docket

No. 36). The Court granted the motion and rescheduled the matter for June 29, 2017. (Docket

No. 37). A meet and confer phone call took place between counsel on May 9, 2017 at which time

the Bailey audio recordings were discussed, Defendants expressed displeasure about the timing of

the production and they also discussed an issue with respect to metadata of the recordings. (Docket

No. 59-26 at 3-4). Next, Defendants filed a motion for extension of time to complete discovery

for a limited purpose and a supporting brief on June 2, 2017. (Docket Nos. 38, 39). At that time,

Defendants claimed that the Bailey recordings were illegally recorded and that the metadata

indicated that the recordings were altered. The Court reached out to counsel and was advised that

Plaintiffs had no objection to the requested continuance. Despite the agreement, the Court

convened a status conference on June 7, 2017, (Docket No. 41), which was transcribed, (Docket



                                                13
No. 43). The Court granted the motion extending the time for discovery to end on September 7,

2017, for the limited purpose of conducting the discovery described in said motion. (Docket No.

42). The Court also advised that the parties that it was available to referee any disputes that may

arise during the upcoming depositions. (Docket No. 43 at 19).

        The parties continued to hold the depositions of the named plaintiffs during the week of

June 4, 2017. A dispute arose during Fuhs’ deposition but the parties did not alert the Court as to

same. Nearly a month after the June status conference, on July 12, 2017, defense counsel Niloy

Ray8 sent another letter to Plaintiffs’ counsel, this time requesting additional information

regarding: litigation hold notices and preservation processes; a list of cell-phones each plaintiff

maintained from January 2015 to the present and demanding that they be produced for forensic

examination; further demanding the production of any text messages, noting at times during their

respective depositions when plaintiffs admitted that they texted with other individuals; and also

demanding that Bailey’s recorder be turned over for forensic examination. (Pl. Ex. Y; Docket No.

59-25). Plaintiffs responded in a letter dated July 26, 2017 providing information about their

litigation hold, plaintiff’s cell phones and the Bailey recordings and agreed to produce additional

information by August 4, 2017. (Pl. Ex. Z, Docket No. 59-26). The Court was told via an email

status report that discovery was not likely to be completed by the deadline of August 29, 2017.

Hence, the Court entered an order requiring Plaintiffs to respond to all outstanding discovery

requests by September 7, 2017. (Docket No. 47). The Court also ordered another status report to

be filed by September 29, 2017, advising whether Defendants intended to move to compel any

discovery or seek yet another extension for the parties to file a joint briefing schedule on a

forthcoming motion for sanctions. (Id.).


8
         On June 13, 2017, Niloy Ray, Esquire was granted leave to appear pro hac vice on behalf of Defendants,
describing himself as eDiscovery Counsel in the Minnesota office of Littler Mendelson. (Docket No. 44).

                                                      14
         Plaintiffs’ counsel proceeded to collect ten cell phones from their clients and sent them for

forensic imaging between August 2, 2017 and August 20, 2017. (Pl. Ex. O, Docket No. 59-15).

The vendor advised that only seven of the ten phones could be imaged and collected 10,903 total

messages from those seven devices.9 (Pl. Ex. O, Docket No. 59-15 at ¶ 60). The vendor explained

that the three devices which he could not image could be sent to a specialized lab to open them

and “pull data directly from the silicon memory chips inside them,” at a cost of approximately

“$2,000 per device, without guarantee of success.” (Pl. Ex. DD, Docket No. 59-30). Plaintiffs’

counsel proceeded to conduct a manual review of all of the recovered messages between August

28, 2017 and September 6, 2017. (Id. at ¶ 62). On September 7, 2017, Plaintiffs produced to

Defendants 406 individual messages (text messages and Facebook posts) obtained from Gardner

and Roe’s devices. (Pl. Ex. O, Docket No. 59-15 at ¶ 64). As far as the Court can tell, Plaintiffs

have not sent the three described devices to any specialized lab to further attempt to extract data

from them and Defendants have not demanded that they do so. It is also uncontested that the

parties have not obtained call or text logs from service providers as to any of the cell phones which

were lost, stolen or damaged. (Docket No. 70 at 118-119).

             D. Plaintiffs’ Devices

         The plaintiffs maintained a number of different devices throughout the activities of the

Stroman case up to the present. A more detailed summary as to each of the Plaintiffs’ devices and

the status of same follows.

                         1. Roe

         In a declaration dated October 23, 2017, Roe states the following. (Pl. Ex. JJ, Docket No.

59-36). Roe used a Samsung Galaxy Note 3 from January 2015 through April 2016 and a Samsung


9
         According to an affidavit of Angela Kittleson, litigation support specialist at Nichols Kaster, it cost $1,775
to forensically image 7 cell phones and $856.25 for forensic analysis of Bailey’s recorder. (Pl. Ex. CC).

                                                          15
Galaxy S7 Edge thereafter until the present. (Id.). He kept both phones and they are still working.

He initially conducted a manual search of the phones at the direction of his attorneys. (Id.).

Although he sent texts and Facebook messages from the phones, he did not believe that he had any

relevant messages about McLachlan or this lawsuit on the phone. (Id.). He sent the Note 3 to his

counsel around April 2017 and the Galaxy SZ Edge to counsel in August of 2017. (Id.). Both

were then forensically imaged. (Id.).

       Plaintiffs’ counsel states that 1,480 deleted messages were recovered from the Note 3 and

only a few threads, containing 12 to 14 messages were deemed relevant and produced to

Defendants. (Id.). The forensic examination of Roe’s device led to the recovery of relevant text

messages which discuss: (1) “McLachlan”; (2) “this whole law suite (sic)”; and (3) how happy he

was at a new job.   (See Docket No. 51).

                    2. Fuhs

       Fuhs submitted a declaration dated October 20, 2017. (Pl. Ex. KK, Docket No. 59-37).

Fuhs explains that he had a prepaid Verizon cell phone from 2015 until around June 2016 and then

purchased a new Samsung Galaxy S4 thereafter which he currently maintains. (Id.). He explains

that an attorney with Nichols Kaster requested that he look through his phone during 2015 and

provide any text messages relevant to this lawsuit. (Id.). He took screen shots and forwarded them

to counsel. (Id.). After purchasing the new phone, he kept the Verizon prepaid phone. He lost it

for a time but relocated it. (Id.). The law firm also misplaced the screen shot text messages and

he resent them a few months later. (Id.).

       Fuhs states that he questioned his lawyer in June of 2017 as to whether he should bring the

Verizon prepaid phone with him to Pittsburgh for his deposition. (Id.). They decided that he

should not bring it to Pittsburgh so that he would not risk losing the cell phone. (Id.). When he



                                                16
returned home, he could not find the Verizon cell phone but knew that his ex-wife had entered the

home to retrieve some of her things while he was not there. (Id.). At present, he cannot find the

phone and his ex-wife has denied knowing where the phone is or what happened to it. (Id.).

         The Galaxy S4 was forensically imaged and 2,345 messages were extracted from it but

counsel determined that those messages were not relevant and have not been produced. (Id.).

Plaintiffs’ counsel did, however, produce the two text messages which Fuhs felt were relevant on

his initial review and of which he took the screen shots.   (Id.).

                     3. Bailey

         Bailey submitted a declaration dated October 20, 2017. (Pl. Ex. LL, Docket No. 59-38).

With respect to the recordings, he admitted that during the fall of 2015, he used an Olympus

recording device to make recordings of conversations he had related to the lawsuit and his

employment at McLachlan. (Id.). He mailed the device to his lawyers in November 2015 and

denies ever editing, altering or transferring the recordings onto another device prior to doing so.

(Id.).

         Bailey was provided company phones by McLachlan which he used for business and

personal use at the time. (Id.). He initially had an iPhone and later was provided an Android

phone. (Id.). Both were returned in due course to McLachlan. (Id.). On his last day of

employment at McLachlan, in early October 2015, he asked that he be able to retain his phone so

that he could transfer his personal pictures and contacts off of the phone to another phone and he

was permitted to do so. (Id. at ¶ 5). He denies transferring, forwarding or deleting any text

messages from the Android phone at that time. (Id.). The Android phone (and the iPhone) have




                                                17
been in possession of Defendants throughout this litigation and no relevant text messages were

produced to Plaintiffs from these phones.10 (Id.).

         Bailey did not have a cell phone so Gardner provided him with a flip phone which he used

until the Spring of 2016. (Id. at ¶ 10). He could not recall what happened to this device and

testified as to same at his deposition. (Id.). But, he later found the flip phone in August of 2017

and provided it to his attorneys so that it could be forensically imagined. (Id.). He forwarded one

text on the phone to his lawyers, a call back list which was sent to him by Kyle Reffitt. (Id. at ¶

11). He does not recall deleting any messages from this phone. (Id.). This device was given to

counsel, forensically imaged and no relevant text messages were recovered. (Docket No. 60 at

17).

         Bailey purchased a prepaid Boost Mobile phone in the Spring of 2016 which he used

thereafter. (Pl. Ex. LL, Docket No. 59-38). He admits that he did not immediately search that

device for responsive text messages because he did not fully understand the need to preserve this

information. (Id.). He lost the Boost Mobile phone when it was stolen out of a hotel room while

he was travelling. (Id.). He only had the Boost Mobile device for a number of months. Since this

phone was lost, it was not forensically imaged and no text messages were produced from same.

(Id.).

         Bailey next used a Samsung Galaxy from May 2016 through April 2017. (Id.). He then

switched to an old LG phone, which he used for a short period of time to lower his bill. (Id.).

When he switched phones again, he gave the LG phone to his daughter. (Id.). He has been using

an LG Fiesta cellular phone from June 2017 to the present. (Id.). All three of these devices (the



10
          Defendants contend based on a declaration of their non-expert counsel Ms. Weimer (attached to the Reply
Brief, no less) that the forensic examination proves that Bailey deleted information from these phones. (Docket No.
63 at 3).

                                                        18
Samsung Galaxy; LG; and LG Fiesta) were sent to the attorneys for forensic imaging. (Id.).

According to counsel, there were no relevant texts on the phones. (Id.).

                     4. LaFleur

       LaFleur submitted a declaration dated October 20, 2017. (Pl. Ex. MM; Docket No. 59-39).

LaFleur states that he possessed and used three different Huawei phones during the relevant time

period and now uses an LG phone. (Id.). The first Huawei phone which he had from November

2014 through November 2015 was stolen from a bar. (Id. at ¶ 3). He then obtained a second

Huawei phone which he used from November 2015 through October 2016. (Pl. Ex. MM; Docket

No. 59-39). The screen on this phone cracked but he still had the phone and provided it to his

attorneys to be forensically imaged. (Id.). He obtained a third Huwai phone in October 2016

which he used until June 2017 until he dropped it in a lake while boating. (Id.). LaFleur sent the

second and third Huwaei phones to his counsel in August of 2017. (Id.). He now has an LG phone

which he obtained in June 2017. (Id.).

       LaFleur said that he never purposefully deleted any messages and never lost or destroyed

a phone for that purpose. (Id.). He admits that he texted with Bailey, Fuhs, and possibly Gardner,

to determine if McLachlan had any rigs up and running and if Bailey had heard anything about

work. (Id.). He had a photo of the call back list which he sent to his attorneys. (Id.).

                     5. Gardner

       Gardner submitted a declaration dated October 20, 2017. (Pl. Ex. NN, Docket No. 59-40).

Gardner states that from 2015 until around October of 2015, he had a flip phone. (Id.). He explains

that this is the phone that he gave to Bailey. (Id.). As noted above, Bailey located this phone, it

was provided to counsel and no relevant text messages were located. (Id.). Gardner further notes

that he rarely texted on the phone because it was difficult. (Id.). He denies deleting anything on



                                                 19
the phone. (Id.). Gardner next had a Samsung Galaxy S7 Edge from October 2015 through May

2017. (Id.). Gardner submits that, prior to joining this lawsuit, the phone had an automatic delete

function which deleted his text messages. (Id.). He retained Nichols Kaster to represent him

around February 25, 2016 and was advised by his attorneys in a letter dated April 6, 2016 to

preserve relevant information, including text messages. (Id.). At that point, Gardner disabled the

auto-delete function on the phone. (Id.). In May of 2017, Gardner broke the Galaxy while four

wheeling with his family. (Id.). He still has possession of this phone. (Id.). Gardner replaced his

broken phone with a Galaxy Note 4 in May of 2017. (Id.).

       The Galaxy Edge was forensically imaged and 3,151 images were extracted, and 43

relevant text messages were produced including 6 conversations where Gardner was looking for

work in May 2017. (Id.).

           E. Relevant Procedural History

       During the June 7, 2017 telephone conference, Defendants alerted the Court and Plaintiffs

that a motion for sanctions would be forthcoming and the Court granted Defendants leave to

conduct limited discovery in support of such a motion. (Docket Nos. 41; 42). The Court thereafter

ordered Plaintiffs to respond to all outstanding discovery requests by September 7, 2017 and

extended the requested period of limited discovery to end on September 29, 2017. (Docket No.

47). The parties filed a joint status report on September 29, 2017, informing the Court that

Defendants “did not intend to file a motion to compel additional discovery or additional

information in this matter,” (Docket No. 48), at which time the Court established a briefing

schedule on a forthcoming motion for sanctions to be filed by Defendants. (Docket No. 49).

Defendants filed their motion for sanctions, brief in support and supporting exhibits on October

11, 2017. (Docket Nos. 50, 51). On October 17, 2017, the parties filed competing motions



                                                20
regarding the length of Defendants’ brief, with Defendants seeking leave to file up to a 35-page

brief and Plaintiffs seeking to strike the brief for failure to comply with this Court’s Practices and

Procedures. (Docket Nos. 52, 53, 54). The Court granted the motion for leave and then later

granted a similar request for Plaintiffs to file a brief of up to 35-pages in length. (Docket No. 55).

Plaintiffs filed their brief in opposition and supporting documents on October 23, 2017. (Docket

Nos. 59, 60). Defendants filed their reply brief on November 1, 2017. (Docket No. 63). Plaintiffs

submitted their sur-reply on November 13, 2017. (Docket No. 64).

          After two continuances were granted, the Court held a motion hearing on February 15,

2018. (Docket Nos. 68; 70). Despite the relief sought by Defendants and the Court setting the

matter as a hearing and oral argument, the parties declined to present any witness testimony.

(Docket No. 70 at 3). At the conclusion of the hearing, the parties requested the opportunity to

file supplemental briefs, which was granted by the Court. (Docket Nos. 68; 70). The transcript of

the proceeding was filed with the Court on March 20, 2018. (Docket No. 70). Both parties filed

supplemental briefs on May 1, 2018, at which point the matter was fully briefed and ripe for

disposition. (Docket Nos. 71; 72). The Court purposefully retained the matter under advisement

in an effort to get the parties to resolve their disputes. The Court issued its Order on September

28, 2018 granting, in part, and denying, in part, the defense motion for sanctions and now writes

to further explain its rationale. (Docket No. 73).

   III.      RELEVANT LEGAL STANDARDS

          Whether to grant or deny a motion for discovery sanctions is generally committed to the

sound discretion of the District Court. See e.g., Clientron Corp. v. Devon IT, Inc., 894 F.3d 568,

577 (3d Cir. 2018) (citing McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 248

(3d Cir. 2014)). However, “due process considerations demand that a party and/or attorney to



                                                 21
whom a motion for sanctions is directed must have both notice and an opportunity to be heard.”

Vay v. Huston, Civ. A. No. 14-769, 2016 WL 1408116, at *9 (W.D. Pa. Apr. 11, 2016) (citing

Jones v. Pittsburgh Nat. Corp., 899 F.2d 1350, 1357 (3d Cir. 1990)). “The required notice must

be ‘explicit’ and ‘particularized,’ advising the allegedly offending party of the precise legal theory

under which sanctions are being advanced, (i.e., Rule 37, Rule 11, or 28 U.S.C. § 1927), and the

form of relief that is requested as a sanction or sanctions, such as attorneys’ fees, costs, exclusion

of evidence or dismissal.” Id. “[A] district court abuses its discretion in imposing sanctions when

it ‘bases its ruling on an erroneous view of the law or on a clearly erroneous assessment of the

evidence.’” Clientron Corp. v. Devon IT, Inc., 894 F.3d 568, 577 (3d Cir. 2018) (quoting Bowers

v. Nat'l Collegiate Athletic Ass'n, 475 F.3d 524, 538 (3d Cir. 2007)) (further quotations omitted).

       In similar vein, this Court’s motions practice rules require that “motions must state with

particularity the grounds upon which the motion is made and the relief or order that is sought” and

“[t]he accompanying proposed order of court must detail the specific relief sought by the party.”

Vay, 2016 WL 1408116, at *8 (citations omitted). Further, “legal arguments not raised and relief

that is not sought in the initial motion are generally deemed waived” and “[a]lthough this Court

often holds oral argument and liberally permits supplemental briefing, these procedures should not

be construed as the Court granting permission to raise for the first time new issues or arguments

at the hearing and through supplemental submissions.” Id. (citations omitted). As this Court noted

previously,

               it would be an abuse of discretion for a District Court to award
               sanctions against a party or counsel in a form that was not part of
               the initial motion providing notice, without providing an
               opportunity to be heard on the precise type of sanctions that are
               awarded. See McLaughlin, 756 F.3d at 249-50 (quoting Jones, 899
               F.2d at 1357) (“The ‘mere existence’ of a rule or statute concerning
               sanctions is insufficient to put a party on notice that sanctions are
               being contemplated.”). When a party ups the ante by changing the

                                                 22
                 form of sanctions that it is seeking during ongoing proceedings, the
                 proceedings become unnecessarily complicated and the Court must
                 either: adjourn and provide the allegedly offending party a full and
                 fair opportunity to respond; or, deny the relief for sanctions that is
                 outside the scope of the initial notice.

Vay, 2016 WL 1408116, at *9.

     IV.      DISCUSSION

           Defendants seek sanctions for alleged: spoliation of ESI under Rule 37(e); deficient

certifications under Rule 26(g)(3); and, coaching of a witness during a deposition under Local

Civil Rule 83.3.11 (Docket Nos. 51; 63; 72). Defendants’ proposed order contains a laundry list

of potential sanctions including dismissal of the entire case, with prejudice; an adverse inference

that any lost information was favorable to the defense; attorneys’ fees and costs; and, preclusion

of evidence at the trial of this matter. (Docket No. 50-1). Plaintiffs contest the imposition of

sanctions under all of these theories. (Docket Nos. 60; 64; 71). The Court now addresses each of

the asserted bases for sanctions, in turn, starting with the alleged Rule 37(e) violation.

              A. Alleged ESI Spoliation

           Defendants initially seek sanctions under Rule 37(e) which governs applications for

sanctions arising from the spoliation of relevant ESI. (Docket No. 50). Defendants contend that

the record supports a finding that ESI was lost in bad faith such that the severe sanctions of

dismissal and/or an adverse inference should be ordered as to all of the Plaintiffs’ claims. (Id.).

Alternatively, Defendants maintain that they should be entitled to attorneys’ fees and costs due to

prejudice they allegedly sustained as a result of the lost ESI. (Id.). Plaintiffs argue that the record



11
          The Court notes that Defendants never filed a motion to compel in this case and therefore do not seek
sanctions under Rule 37(c)(1) for violating any court orders. See Civ. A. No. 16-376, Docket Report. They also have
not cited this Court’s inherent authority or 28 U.S.C. § 1927 in support of sanctions. (See Docket No. 51). The Court
declines to consider those potential sources of sanctions sua sponte because, consistent with Vay, 2016 WL 1408116,
at *9, notice has not been provided to Plaintiffs that sanctions were being sought under such authority.

                                                         23
does not support findings that they acted in bad faith with intent to deprive Defendants of relevant

ESI and that each of their claims and respective handling of ESI must be reviewed individually

rather than as a group. (Docket Nos. 60; 64; 71). They continue that they took reasonable steps

to preserve ESI and that any lost information is also attributable, in part, to the fact that Defendants

did not timely request that they forensically image their cell phones. (Docket Nos. 60; 64; 71).

Having carefully considered the parties’ positions on these issues, the Court finds that Defendants

have failed to meet their burden to demonstrate that any of the Plaintiffs acted with intent to deprive

Defendants of any relevant ESI and that they were prejudiced by the loss of any such information.

                      1. Relevant Law

        As the moving party, the burden is on Defendants “to show that spoliation occurred and

what sanctions are appropriate.” Goldrich v. City of Jersey City, et al., 2018 WL 4492931, at *7

(D. N.J. Jul. 25, 2018), report and recommendation adopted as modified by, 2018 WL 4489674

(D. N.J. Sept. 19, 2018). Rule 37(e) provides that:

                (e) Failure to Preserve Electronically Stored Information. If
                electronically stored information that should have been preserved in
                the anticipation or conduct of litigation is lost because a party failed
                to take reasonable steps to preserve it, and it cannot be restored or
                replaced through additional discovery, the court:

                        (1) upon finding prejudice to another party from loss of the
                        information, may order measures no greater than necessary
                        to cure the prejudice; or
                        (2) only upon finding that the party acted with the intent to
                        deprive another party of the information's use in the
                        litigation may:
                                (A) presume that the lost information was
                                unfavorable to the party;
                                (B) instruct the jury that it may or must presume the
                                information was unfavorable to the party; or
                                (C) dismiss the action or enter a default judgment.

                                                  24
FED. R. CIV. P. 37(e). To demonstrate spoliation, “defendants must show: (1) certain ESI should

have been preserved in anticipation or conduct of litigation; (2) that evidence was lost; (3) the ESI

was lost because plaintiff failed to take reasonable steps to preserve it; and (4) that it cannot be

restored or replaced.” Goldrich, 2018 WL 4492931, at *7.

       If these elements are established, “to determine the appropriate sanctions to be imposed,

the Court must find either prejudice to defendants or that plaintiff acted with the intent to deprive

defendants of the ESI’s use in the litigation.” Id.

               “To make a determination of bad faith, the court must find that the
               spoliating party ‘intended to impair the ability of the potential
               defendant to defend itself.’” Micron Tech., Inc. v. Rambus Inc., 917
               F. Supp. 2d 300, 315 (D. Del. Jan. 2, 2013) (quoting Schmid v.
               Milwaukee Elec. Tool Corp., 13 F.3d 76, 80 (3d Cir. 1994)); see also
               St. Clair Intellectual Prop. Consultants, Inc. v. Toshiba Corp., 2014
               WL 4253259, at *5 (D. Del. Aug. 27, 2014) (finding no bad faith
               where conduct consists of “inadvertence, negligence, inexplicable
               foolishness, or part of the normal activities of business or daily
               living”).

               The related “question of prejudice turns largely on whether a
               spoliating party destroyed evidence in bad faith.” Micron, 917 F.
               Supp. 2d at 319 (internal quotation marks omitted). A finding of
               prejudice requires a party to “come forward with plausible, concrete
               suggestions as to what the lost evidence might have been” and a
               showing that its loss “materially affect[ed] the substantial rights of
               the adverse party and is prejudicial to the presentation of the case.”
               Magnetar, 886 F. Supp. 2d at 481 (internal quotation marks
               omitted).

GN Netcom, Inc. v. Plantronics, Inc., Civ. A. No. 12-1318-LPS, 2016 WL 3792833, at *5–6 (D.

Del. July 12, 2016). When determining the appropriate sanction, the Court considers: “(1) the

degree of fault of the party who altered or destroyed the evidence; (2) the degree of prejudice

suffered by the opposing party; and (3) whether there is a lesser sanction that will avoid substantial

unfairness to the opposing party and ... deter such conduct by others in the future.” Capogrosso v.

30 River Court E. Urban Renewal Co., 482 F. App’x 677, 682 (3d Cir. 2012). “The 2015 Advisory

                                                 25
Committee Notes to amended Rule 37(e) explain that ‘[a]n evaluation of prejudice from the loss

of information necessarily includes an evaluation of the information’s importance in the litigation,’

and a court is ‘not require[d] ... to adopt any of the measures listed in subdivision (e)(2)’ if ‘lesser

measures such as those specified in subdivision (e)(1) would be sufficient to redress the loss.’”

GN Netcom, Inc., 2016 WL 3792833, at *5 (quoting 2015 Advisory Comm. Notes to Rule 37(e)).

The Court is tasked with determining the weight to be given to the evidence presented by the

parties and evaluating the credibility of same. See e.g., DVComm, LLC v. Hotwire Comm., LLC,

2016 WL 6246824, at *1 (E.D. Pa. Feb. 3, 2016).

                2. Discussion

        Defendants present this motion as an “all or nothing” proposition by seeking dismissal or

an adverse inference as to the entire group of five Plaintiffs without differentiating between them

as to the relief sought. (Docket No. 51). Plaintiffs maintain that the motion for sanctions must be

evaluated as to each of them individually, particularly as the most significant sanctions under §

37(e)(2) require a finding that a party acted with the subjective intent to deprive his opponent of

relevant ESI. (Docket No. 60). The Court agrees with Plaintiffs on this contested issue and will

evaluate the evidence as to each Plaintiff, individually, in the next few sections of this Opinion.

With that said, the Court finds that the record, as a whole, does not support a conclusion that any

of the Plaintiffs acted in bad faith with the intent to deprive Defendants of relevant ESI or that

Defendants sustained sufficient prejudice due to the loss of ESI to justify the imposition of

sanctions under Rule 37(e). The Court reaches these decisions for several reasons.

        First, while the record is uncontested that several cell phones utilized by the Plaintiffs

between 2015 and 2017 were lost, stolen, or damaged and that some ESI was not preserved on

others that they maintained, all of the Plaintiffs have denied intentionally deleting any ESI and



                                                  26
Defendants have simply not proven that the Court should discredit their sworn denials. At most,

Defendants have demonstrated that Plaintiffs were negligent in mishandling their devices but the

same does not suffice to justify sanctions under Rule 37(e)(1). See Applebaum v. Target Corp.,

831 F.3d 740, 745 (6th Cir. 2016) (“It bears adding that to the extent Applebaum sought an adverse

inference instruction for spoliation of electronic information, a 2015 amendment to Civil Rule

37(e)(2) required her to show that Target had ‘intent’ to deprive her of the information’s use. A

showing of negligence or even gross negligence will not do the trick.”); Abdelgawad v. Mangieri,

Civ. A. No. 14-1641, 2017 WL 6557483, at *3 (W.D. Pa. Dec. 22, 2017) (“Because Mangieri did

not act with the intent to deprive Plaintiff of access to the lost electronic materials, the Court may

not presume that the lost information is unfavorable to Mangieri.”).

       Second, the Court provided Defendants with ample opportunities to gather sufficient

evidence to build their case to justify the imposition of sanctions but they declined all of the

following: (1) to move to reopen the Plaintiffs’ depositions to further question them about their

handling of the devices and ESI, including the tardily produced ESI as to Roe and Gardner; (2) to

subpoena Plaintiffs’ cell phone carriers to obtain call or text logs which would have shown, at a

minimum, whether communications took place during the relevant time frame; or (3) to call any

of the Plaintiffs as witnesses at the motion hearing to challenge their declarations. Without such

evidence, Defendants largely rely upon excerpts of the Plaintiffs’ deposition testimony and the ESI

they produced and from which they ask the Court to draw speculative inferences about the

Plaintiffs’ subjective intent. See e.g., Goldrich v. City of Jersey City, 2018 WL 4492931, at *11

(D.N.J. Jul. 25, 2018) (“[T]he Court declines to speculate that plaintiff intentionally deprived

defendants of the evidence.”). But, this Court is not inclined to make such adverse findings

regarding their subjective intent without being able to observe their demeanor and evaluate their



                                                 27
credibility while on the witness stand. Id. (“the Court finds circumstantial evidence alone to be an

insufficient basis on which to find that plaintiff acted with the intent to spoliate relevant

evidence.”). Hence, the present motion is distinct from several cases where sanctions have been

imposed upon which Defendants rely but where the presiding courts were able to assess the

credibility of the alleged spoliators. See e.g., DVComm, LLC v. Hotwire Comm., LLC, et al., Civ.

A. No. 14-5543, 2016 WL 6246824, at *1 (E.D. Pa. Feb. 3, 2016) (imposing sanctions after

evaluating credibility of alleged spoliators); GN Netcom, Inc. v. Plantronics, Inc., 2016 WL

3792833, at *1 (D. Del. Jul. 12, 2016) (same).

       Third, although Plaintiffs did not preserve all of their data on certain of their devices,

Defendants have not met their burden to demonstrate that they were prejudiced by the loss of any

relevant ESI from such devices.       To this end, they have not provided concrete, plausible

suggestions as to any relevant ESI that was lost and thereby materially affected their substantial

rights, preventing them from defending this case. Magnetar, 886 F. Supp. 2d at 481. Instead, they

have offered conjecture as to what they believe may have been on the devices but that is not enough

to justify the imposition of sanctions. See e.g., ML Healthcare Servs., LLC v. Publix Super

Markets, Inc., No. 15-13851, 2018 WL 747392, at *10 (11th Cir. Feb. 7, 2018) (upholding denial

of adverse inference as there was no evidence of bad faith by Publix producing surveillance video

depicting plaintiff’s injury and not preserving video from 35 days prior to the injury because

“[f]ailure to preserve such speculative evidence does not raise the specter of bad faith in the same

way that a failure to preserve evidence of a specific, crucial event in a case might” and affirming

denial of alternative sanctions request to exclude such evidence as it was “purely speculation and

conjecture.”); Flanders v. Dzugan, Civ. A. No. 12-1481, 2015 WL 5022734, at *5 (W.D. Pa. Aug.

24, 2015) (“The only thing Plaintiff can say with any specificity is that Defendants do not appear



                                                 28
to have put a litigation hold in place. Plaintiff cannot show any evidence was actually lost or

destroyed. Plaintiff also cannot show that if evidence was lost or destroyed, it would have been

beneficial to his case.”). At the same time, the seven devices which were forensically examined

contained 10,903 total messages, with 406 messages deemed relevant such that they were then

produced to Defendants, or only 3 percent. 12 (Pl. Ex. O, Docket No. 59-15 at ¶ 60).

         This case is therefore distinguishable from the recent decision by the Honorable Kim R.

Gibson in Sinclair v. Cambria County, 2018 WL 4689111, at *2-4 (W.D. Pa. Sept. 28, 2018). In

Sinclair, the plaintiff brought a failure to promote claim against her employer and testified that she

had texted several coworkers in preparation for her deposition asking them each about her job

performance; a document request seeking the text messages was promptly served 10 days after the

deposition; plaintiff responded three months later than she did not retain all of the messages; and

defendants obtained her cell phone records which showed that at least 78 unrecovered messages

were sent to the specific coworkers she named in the deposition. Id. Judge Gibson found that bad

faith was not shown in the record but held that Defendants were prejudiced by the loss of such

relevant ESI, assessing attorneys’ fees and costs for pursuing such discovery. Id. In contrast,

Defendants have simply not built a sufficient record here for the Court to make a finding that they

were prejudiced by the loss of devices.

         Fourth, as the Court pointed out at the motion hearing, Defendants seek significant

sanctions including dismissal, an adverse inference and the preclusion of evidence but did not

adhere to Third Circuit precedent which requires an evaluation of a number of factors including

the merits of the underlying claims prior to issuing those types of sanctions. (Docket No. 70 at



12
        As noted, Defendants have also not demanded that the three cell phones which could not be forensically
examined initially be sent to a specialized lab for further attempts at same at a cost of $2,000 per device. (See Pl.
Ex. DD, Docket No. 59-30).

                                                          29
113). Following Vay, Defendants’ supplemental brief analyzing the Poulis factors for the first

time can be disregarded and such relief can be denied on this basis alone. See Vay, 2016 WL

1408116, at *8. However, in their supplemental brief, Defendants admit that Plaintiffs have

presented meritorious claims and that such factor is neutral, significantly undermining their

requests for the imposition of such harsh sanctions. (Docket No. 72 at 21 (conceding that

“Plaintiffs have pleaded a claim that, “if established at trial, would support recovery”). From the

Court’s perspective, the evidence of retaliation in this record is strong given both the timing of the

layoffs vis-à-vis Plaintiffs’ decisions to participate in the Stroman lawsuit and the negative, even

profane comments about Plaintiffs attributed to Defendants’ supervisors and management level

employees who allegedly called them “niggers,” “greedy fuckers,” “worthless,” “piece[s] of shit”

and the like who were “stealing” the company’s money. (Pl. Ex. A, Docket No. 59-1; Pl. Ex. G,

Docket No. 59-7). Further, these comments are supported by a third party witness and the text

messages produced by Defendants, among other evidence. (Pl. Ex. A, Docket No. 59-1; Pl. Ex.

L, Docket No. 59-12).

       Aside from these general conclusions, the Court holds that the specific factual scenarios

involving each individual Plaintiff do not support the imposition of sanctions under Rule 37(e).

                        a. Roe

       As to Roe, Defendants have failed to meet their threshold burden to demonstrate that

relevant ESI was lost such that the request for sanctions must be denied. See e.g., Air Products

and Chemicals, Inc. v. Wieseman, 2017 WL 758417, at *1 (D. Del. Feb. 27, 2017) (denying

sanctions because “defendants have not met the threshold requirement under Fed. R. Civ. P. 37(e)

of showing that ESI was actually lost.”). Indeed, Roe retained both of his phones, they were

forensically examined and relevant text messages and Facebook postings, (including a few which



                                                 30
were previously deleted on the phone), were produced to Defendants, albeit in September of 2017.

(Pl. Ex. JJ, Docket No. 59-36). While some of those messages were previously deleted and

recovered during the forensic examination, as the commentary to Rule 37(e) notes, spoliation

occurs “only when such information is lost. Because electronically stored information often exists

in multiple locations, loss from one source may often be harmless when substitute information can

be found elsewhere.” FED. R. CIV. P. 37(e), 2015 amd. Thus, as there has been no showing that

ESI was lost from Roe’s devices, he cannot be subject to sanctions under Rule 37(e), including

dismissal or an adverse inference.13

                            b. Fuhs

         With respect to Fuhs, Defendants have established that ESI was lost as he admits that he

lost a prepaid Verizon phone he used between 2015 and June of 2016 at a time when he was in

Pittsburgh for his deposition in June of 2017. (Docket Nos. 51; 60). However, Defendants have

not adduced sufficient evidence to establish that Fuhs acted in bad faith, with intent to deprive

Defendants of relevant ESI, or that they sustained prejudice as a result of the lost cell phone.

Therefore, the Court finds that the imposition of sanctions is not appropriate as to Fuhs under either

Rule 37(e)(1) or 37(e)(2).

         Defendants suggest that Fuhs’ loss of the prepaid Verizon phone is a “dog ate your

homework” type excuse that should not pass muster and should be rejected by the Court in favor

of a finding of bad faith, inferred from the circumstances of claimed lost evidence while he was in

Pittsburgh for his deposition. (Docket Nos. 51; 63; 72). Defendants also suggest that they have




13
         It is also speculative for the Court to infer from Roe’s handling of his messages, i.e., by deleting some relevant
messages which were recovered by a forensic examination that the other Plaintiffs handled their own phones in a
similar manner. Roe worked near Mansfield, Pennsylvania and did not even work with the other four Plaintiffs.
(Docket No. 1 at ¶¶ 21-23). In addition, the recovery of all of Roe’s cell phone data actually demonstrates that there
were no relevant communications between him and the other plaintiffs which were not produced to Defendants.

                                                           31
been prejudiced because Fuhs’ allegations in his complaint “wholly” rely upon evidence which

could be proven or disproven by information on the phone. (Id.). Plaintiffs counter that prior to

losing the phone, Fuhs manually reviewed it, and relevant text messages have been produced to

Defendants from this review. (Docket Nos. 60; 64; 71). They continue that Fuhs also maintained

a second phone which has been forensically imaged, with 2,345 messages extracted but none have

been produced as counsel determined they were not relevant and Defendants have not moved to

compel nor challenge that decision. (Id.).

       After reviewing the record, the Court rules that there is insufficient evidence for a finding

that Fuhs acted in bad faith with the intent to deprive Defendants of any relevant ESI which may

have been on his prepaid Verizon phone. While the circumstances of how the phone was lost are

curious, Fuhs provided sworn testimony during the deposition that he left the phone at his

residence. (See Pl. Ex. KK, Docket No. 59-37). The record is undisputed that he did so upon the

advice of counsel and no evidence has been presented to undercut his sworn statement that he

could not locate the phone upon his return. (Id.). Defendants also declined to call Fuhs as a witness

at the motion hearing such that the Court was not provided the opportunity to evaluate his

credibility on the witness stand. At most, this record indicates that Fuhs acted negligently by

leaving the phone in a residence at times when his ex-wife would be removing items from the

home. But, the same simply does not support a finding that Fuhs acted in bad faith, with intent to

deprive Defendants of relevant ESI. See Applebaum v. Target Corp., 831 F.3d 740, 745 (6th Cir.

2016) (“It bears adding that to the extent Applebaum sought an adverse inference instruction for

spoliation of electronic information, a 2015 amendment to Civil Rule 37(e)(2) required her to show

that Target had ‘intent’ to deprive her of the information’s use. A showing of negligence or even

gross negligence will not do the trick.”).



                                                 32
        Defendants have likewise failed to show that they have been prejudiced by the loss of Fuhs’

prepaid Verizon phone. A finding of prejudice requires a party to “come forward with plausible,

concrete suggestions as to what the lost evidence might have been” and a showing that its loss

“materially affect[ed] the substantial rights of the adverse party and is prejudicial to the

presentation of the case.” Magnetar, 886 F. Supp. 2d at 481. Defendants have not met this burden

as they have merely provided unwarranted and speculative inferences from the current record in

an effort to show that they have been prejudiced by the loss of this phone. (See Docket Nos. 51;

63; 72). Again, Fuhs manually reviewed the phone and provided two relevant text threads to his

counsel, both of which were produced to Defendants. (Pl. Ex. U, Docket No. 59-21).14 Fuhs also

preserved another phone from a later time period and after a forensic review of same, no relevant

texts were found or produced. (Pl. Ex. KK, Docket No. 59-37). In addition, one of the threads

that was produced was a text conversation with Campbell that was not located by Defendants when

they forensically reviewed Campbell’s phone. (See Docket No. 70 at 44). While Fuhs admitted

that he deleted a voicemail from Campbell, he testified under oath as to the circumstances and can

be cross-examined at trial on the lack of retention of the voicemail. Otherwise, Defendants’

hypothesis that there must be relevant ESI on the phone given the allegations set forth in Plaintiffs’

Complaint is too speculative for the Court to impose sanctions under Rule 37(e). Again, what is

required are plausible, concrete, suggestions of the content of any lost ESI. See Magnetar, 886 F.



14
          The Blankenship text thread is dated September 30, 2015 wherein he tells Fuhs “U all are coming back. They
just told baker to pack it up tomorrow” and then on October 2, 2015 asks him “What happened pal? U find another
job.” (Pl. Ex. U). On the second text, Fuhs’ responds “Nope I signed the lawsuit they owed me 34k in overtime wages
along with everyone in the company so people get to work while others get laid off who working out there.” (Id.).
Blankenship responds “Oh ok I see lol don’t blame u.” (Id.).
          In the second set of texts with Dan Campbell, Fuhs states on October 22, 2015 “Hey Dan I was wondering if
you knew if I was working days (sic) nights and who I would be working with and the address thank you.” (Id.).
Campbell responds “I will call u tomorrow I’m busy tonight.” (Id.). The next day, Campbell writes, “Call me” and
then adds “Plains (sic) have change (sic) JKLM shut down for 30 days so we are going to use them guys. Call me.”
(Id.).

                                                        33
Supp. 2d at 481. Therefore, Defendants have not demonstrated that they were prejudiced by the

loss of this phone.

                       c. LaFleur

       As to LaFleur, ESI was lost because the first Huwai cell phone that he used from November

2014 to November 2015 was stolen off a countertop at a bar and the third Huawei cell phone which

he used from October 2016 through June 2017 was damaged after he dropped it into a lake while

boarding a pontoon boat. (Pl. Ex. MM, Docket No. 59-39). At most, the loss of these devices is

attributable to his negligence and/or a criminal act by a third party. Accordingly, there is no basis

for sanctions under Rule 37(e)(2) as to the loss of these phones.

       The Court further finds that Defendants have not established that sanctions should be

awarded under Rule 37(e)(1) as their proffered evidence of prejudice is speculative, at best. See

Magnetar, 886 F. Supp. 2d at 481. LaFleur admits that he texted with Bailey, Fuhs, and possibly

Gardner, to determine if McLachlan had any rigs up and running and if Bailey had heard anything

about work. (Pl. Ex. MM, Docket No. 59-39). However, there were no relevant texts on LaFleur’s

second Huawei cell phone which he used from November 2015 through October 2016.                (Id.).

Once again, it would be speculative to infer that relevant text messages exist on his other two

phones which are not smart phones. Defendants have simply not “come forward with plausible,

concrete suggestions as to what the lost evidence might have been” nor that they have been

materially adversely affected by the loss of such evidence. Magnetar, 886 F. Supp. 2d at 481.

                       d. Bailey

       With respect to Bailey, ESI was lost because none was recovered from a company-issued

Android device he returned in October, 2015 and a Boost Mobile Phone that he used during a few

months in the spring of 2016 was stolen from a hotel room. (Pl. Ex. LL, Docket No. 59-38).



                                                 34
However, the record does not establish that it was Bailey that deleted anything off of the Android

phone because it was forensically examined approximately one year after it was returned to the

company.15 Again, Bailey denied deleting anything and he was not called as a witness at the

hearing such that the Court cannot evaluate his credibility. (Pl. Ex. LL, Docket No. 59-38).

Defendants have also failed to establish that they were prejudiced by the loss of such ESI, again

relying on speculation as to what may have been on those devices. See Fed. R. Civ. P. 37(e)(2).

The remainder of Bailey’s devices (including the digital recorder) were preserved such that no ESI

was lost from those devices. (Pl. Ex. LL, Docket No. 59-38). All told, this record does not support

Rule 37(e) sanctions as to Bailey.

                           e. Gardner

         Finally, some ESI was lost by Gardner because he had an auto-delete function enabled on

his Samsung Galaxy Edge smart phone from October 2015 through April 2016. (Pl. Ex. NN,

Docket No. 59-40). The record is uncontested that Gardner transitioned from a flip phone to a

smart phone and did not understand the auto-delete function until he was told to disable it by his

lawyers in April of 2016. (Id.). From that point in time, he maintained the phone and preserved

the data until it was imaged in the summer of 2017. (Id.). The commentary to the 2015

amendments to Rule 37 addresses this type of situation:

                  As under the current rule, the routine, good-faith operation of an
                  electronic information system would be a relevant factor for the
                  court to consider in evaluating whether a party failed to take

15
          The sole evidence cited for the proposition that Bailey deleted ESI from the phone is an affidavit from defense
counsel Jill Weimer, Esq. dated November 1, 2017 wherein she states that “2. Plaintiff Jeffery Bailey returned his
McLachlan issued cell-phone phone on or about October 1, 2015 and it contained zero text messages, voice-mail or
phone-call logs dating to the months that he used the device. 3. A forensic examination revealed that the only text-
messages the device held were incoming texts from October 20, 2015 forward, i.e., after he had returned the device.”
(Docket No. 63-7 at ¶¶ 2-3). This declaration was not provided with the initial motions practice but is attached to the
Reply Brief; hence, it may be disregarded by the Court. See n.10, supra. Moreover, Ms. Weimer’s affidavit –which
fails to acknowledge that the forensic examination took place a year later during the discovery period in this case and
was in Defendants’ possession the whole time – does not credibly prove that it was Bailey that deleted anything off
of the phone. See DVComm, LLC, 2016 WL 6246824, at *1.

                                                          35
               reasonable steps to preserve lost information, although the prospect
               of litigation may call for reasonable steps to preserve information by
               intervening in that routine operation. This rule recognizes that
               “reasonable steps” to preserve suffice; it does not call for perfection.
               The court should be sensitive to the party's sophistication with
               regard to litigation in evaluating preservation efforts; some litigants,
               particularly individual litigants, may be less familiar with
               preservation obligations than others who have considerable
               experience in litigation.

Fed. R. Civ. P. 37(e), 2015 amd. Given his lack of sophistication, the Court concludes that Gardner

took reasonable steps to preserve data in this case and there is no evidence supporting a finding

that he intentionally destroyed ESI. In any event, the defense has not proven as to this Plaintiff

that any ESI which was lost during that time period was relevant to the case nor that they were

prejudiced by the lack of such information.

               3. Conclusion

       For all of these reasons, Defendants’ motion for sanctions under Rule 37(e) is denied

because they have failed to demonstrate bad faith or intentional destruction of evidence or that

they were prejudiced by the loss of relevant ESI. GN Netcom, Inc., 2016 WL 3792833, at *5-6.

The record developed here is simply not supportive of such severe sanctions including dismissal

of the entire lawsuit or an adverse inference and the defense’s pursuit of this type of relief appears

to be an overzealous attempt to avoid a jury hearing this strong retaliation case. With that said,

the Court recognizes that Plaintiffs and their counsel were sloppy in their data preservation.

Plaintiffs’ counsel was also “penny wise and pound foolish” in deciding not to obtain and

forensically image their client’s cell phones in the first instance as the upfront investment of a few

thousand dollars would have saved them from the much more expensive costs of litigating all of

these disputes. Additionally, sanctions are inappropriate here because even Defendants admit that

forensic imaging of custodians’ cell phones is not a requirement under the law but a “best practice”



                                                 36
to be undertaken on a case-by-case basis. (See Docket No. 72-15 at ¶ 7 (“Defendants believe

forensic imaging to be the best practice for collecting cell-phone contents when a party’s discovery

obligations require discovery from a cell-phone, i.e., the decision to forensically image a phone is

case-dependent.”)).

         Overall, it is quite apparent that nearly all of these disputes could have been avoided had

the attorneys – all of whom are from sophisticated law firms with ESI practices – done a better job

communicating about the ESI plan as directed to Plaintiffs at a much earlier point in the case. To

reiterate, the Court was told in advance of and during the case management conference that e-

discovery specialists from both sides were involved and that there were no issues with the parties’

ESI protocol or data preservation. (Docket No. 17). The Court was also informed that there were

no objections to initial disclosures even though Plaintiffs’ initial disclosures very clearly make no

mention of ESI. (See Docket Nos. 17; 71-1). If the Court had been contacted at an earlier time,

via a request for a discovery status conference, the filing of a motion to compel or otherwise, the

Court would have intervened and resolved any disputes promptly and in a much more cost effective

manner for all involved.16 See Abdelgawad, 2017 WL 6557584, at *4 (rejecting the plaintiff’s

request for an adverse inference when the plaintiff could have filed a motion to compel the

documents but did not do so, among other things). Alternatively, the Court could have referred

these issues to an E-Discovery Special Master. See U.S. District Court, Western District of

Pennsylvania, E-Discovery Special Masters, available at: http://www.pawd.uscourts.gov/ed-

special-masters (last visited 10/26/18).

             B. Rule 26(g)(3)


16
         The Court further notes that it has no reason to act when parties appear at case management conferences and
advise that there are no issues with Rule 26(a)(1) disclosures or ESI protocols as they did here and file status reports
six weeks prior to the close of discovery advising that “they are on schedule to meet the Court’s discovery deadlines.”
(Docket No. 33).

                                                          37
       Defendants next pursue sanctions in the form of attorneys’ fees and costs under Rule

26(g)(3) complaining that the certifications by Plaintiffs’ counsel on initial disclosures,

interrogatories, requests for production and a joint supplement as to same were “boilerplate,”

“vague,” and failed to notify them about the existence of ESI in the form of the Bailey recordings

or the information which was later produced from the cell phones of Fuhs, Gardner and Roe.

(Docket No. 51). They point to certain productions made by Plaintiffs after the written discovery

was propounded, including that:

                  on April 21, 2017, Plaintiffs produced the Bailey recordings;

                  on June 5, 2017, Plaintiffs produced two text message exchanges
                   from Fuhs; and,

                  on September 7, 2017, Plaintiffs produced 406 text-messages
                   and social media communications from Roe and Gardner.

(Id. at 21). Plaintiffs contest that they committed a violation of Rule 26(g)(3) and otherwise

maintain that they have presented substantial justification for withholding certain evidence and

that any such errors were harmless. (Docket No. 60). After reviewing the parties’ arguments in

light of the evidence of record, Defendants’ motion is granted to the extent that they have proven

that sanctions should be imposed for the Rule 26(g)(3) violation as to Bailey but such motion is

denied in all other respects.

                     1. Relevant Law

       The Court turns to the relevant legal standards. Rule 26(g) provides, in pertinent part, that:

               (g) Signing Disclosures and Discovery Requests, Responses, and
               Objections.
               (1) Signature Required; Effect of Signature. Every disclosure under
               Rule 26(a)(1) or (a)(3) and every discovery request, response, or
               objection must be signed by at least one attorney of record in the
               attorney's own name--or by the party personally, if unrepresented--
               and must state the signer's address, e-mail address, and telephone
               number. By signing, an attorney or party certifies that to the best of

                                                38
               the person’s knowledge, information, and belief formed after a
               reasonable inquiry:
                                                  …
               (B) with respect to a discovery request, response, or objection, it is:
                       (i) consistent with these rules and warranted by existing law
                       or by a nonfrivolous argument for extending, modifying, or
                       reversing existing law, or for establishing new law;
                       (ii) not interposed for any improper purpose, such as to
                       harass, cause unnecessary delay, or needlessly increase the
                       cost of litigation; and
                       (iii) neither unreasonable nor unduly burdensome or
                       expensive, considering the needs of the case, prior discovery
                       in the case, the amount in controversy, and the importance
                       of the issues at stake in the action.
                                                  …
               (3) Sanction for Improper Certification. If a certification violates
               this rule without substantial justification, the court, on motion or on
               its own, must impose an appropriate sanction on the signer, the party
               on whose behalf the signer was acting, or both. The sanction may
               include an order to pay the reasonable expenses, including attorney's
               fees, caused by the violation.
Fed. R. Civ. P. 26(g). “The non-producing party shoulders the burden of proving substantial

justification for its conduct or that the failure to produce was harmless.” Tolerico v. Home Depot,

205 F.R.D. 169, 175 (M.D. Pa. 2002). “While the Third Circuit has not directly addressed this

‘substantial justification’ standard, see Grider v. Keystone Health Plan Central, Inc., 580 F.3d

119, 140 n. 23 (3d Cir. 2009), district courts in this circuit have defined ‘substantial justification’

as ‘justification to a degree that could satisfy a reasonable person that parties could differ as to

whether the party was required to comply with this disclosure request.’” Ely v. Cabot Oil & Gas

Corp., Civ. No. 3:09-CV-2284, 2016 WL 4169197, at *2 (M.D. Pa. Feb. 17, 2016) (quoting

Tolerico, 205 F.R.D. at 175). Aside from attorney’s fees, an appropriate sanction in such

circumstances may include reopening a deposition in order to fully question the deponent

                                                  39
regarding the untimely disclosed materials.17 See e.g., Newill v. Campbell Trans. Co., Inc., 2013

WL 6002349, at *7 (W.D. Pa. Nov. 12, 2013) (holding that reopening deposition and imposing

costs on party which failed to conduct a reasonable investigation into existence of relevant

documents was appropriate sanction).

                         2. Discussion

         At the outset, the Court finds that Defendants’ motion practice tactics violate several key

tenets of this Court’s decision in Vay as their arguments for sanctions are not sufficiently specific

and they also improperly expanded the record and the scope of sanctions sought throughout these

proceedings. (See Docket Nos. 51; 63; 70; 73). To this end, it is expected that a party seeking

sanctions for alleged improper certifications by counsel and/or a party under Rule 26(g)(3) will

provide the Court with the challenged discovery materials for which sanctions are sought and to

quote and analyze the specific language of the questions and responses in their briefing. See Fed.

R. Civ. P. 26(g)(3) (“By signing, an attorney or party certifies that to the best of the person’s

knowledge, information, and belief formed after a reasonable inquiry”). Defendants did not do so

here as their initial motion and brief attached Fuhs’ Responses to Defendants’ First Set of

Interrogatories dated November 15, 2016, (Def. Ex. O, Docket No. 51-15); excerpts of Jeffrey

Bailey’s March 9, 2017 Response to Defendants’ First Set of Interrogatories and Responses to


17
         The Court notes that parties remain under an ongoing duty to supplement their responses. Rule 26(e)
provides:
                (e) Supplementing Disclosures and Responses.
                (1) In General. A party who has made a disclosure under Rule 26(a)--or who has
                responded to an interrogatory, request for production, or request for admission--
                must supplement or correct its disclosure or response:
                (A) in a timely manner if the party learns that in some material respect the
                disclosure or response is incomplete or incorrect, and if the additional or
                corrective information has not otherwise been made known to the other parties
                during the discovery process or in writing; or

                  (B) as ordered by the court.

Fed. R. Civ. P. 26(e).

                                                    40
Defendants’ First Set of Document Requests, (Def. Ex. P., Docket No. 51-16); and Plaintiffs’ Joint

Supplemental Responses to Defendants’ First Set of Document Requests, (Def. Ex. R, Docket No.

51-18), but did not include any of the other Plaintiffs’ responses to such written discovery or their

initial disclosures, which were supplemented in subsequent filings. Defendants also used their 35-

page brief to cobble together excerpts of the limited discovery responses provided to the Court in

a manner which made for interesting prose but was largely unhelpful to the Court’s resolution of

such a serious matter. (See Docket No. 51 at 19-21; 31-33). As our Court of Appeals has held,

“courts rely on the litigants not only to cite relevant precedents, but also to frame the issues for

decision,” United States v. Dupree, 617 F.3d 724, 728 (3d Cir. 2010), and “‘[j]udges are not like

pigs, hunting for truffles buried in’ the record.” Doeblers’ Pa. Hybrids, Inc. v. Doebler, 442 F.3d

812, 820 n.8 (3d Cir. 2006) (quoting United States v. Dunkel, 927 F.2d 955, 756 (7th Cir. 1991)).

Stated another way, when parties seek discovery sanctions against their opponents, it is not the

Court’s burden to scour a disjointed and incomplete record in an effort to assist the movant in

obtaining such sanctions. Quite naturally, that burden lies with the movant.

         Applied here, Defendants’ motion is defective to the extent that it seeks sanctions against

Roe, Gardner or LaFleur because the record was not perfected to include the necessary responses

to the challenged discovery until the reply brief was submitted and the initial disclosures were

provided even later as part of the supplemental briefs.18 (See Docket Nos. 50; 51). On the other

hand, the Court will consider the defense’s Rule 26(g)(3) challenges as to Bailey and Fuhs, in turn.


18
          The Court notes that no ESI was produced by LaFleur during the extended discovery period such that his
discovery responses all remain technically accurate. (See Docket No. 51 at 5, n.1). The same is true for Gardner, as
Defendants admit that all of the ESI produced during the extended discovery period post-dates the April 21, 2017
Supplemental Responses to discovery. (Id. (“the only messages pre-dating April 2017 are from Mr. Roe’s phones.”)).
Hence, the Court would find that neither violated Rule 26(g)(3). As for Roe, Defendants have offered no justification
for failing to provide the Court with the challenged discovery responses to interrogatories and document requests
along with the initial motion and brief. (See Docket Nos. 63; 72). They also expressly declined to move to reopen
his deposition to question him about the untimely production of text messages and social media communications such
that they are apparently satisfied with the credibility issues inherent in the conflicts between his deposition testimony

                                                          41
                          a. Bailey

        Defendants argue that Bailey’s responses to Interrogatories and Requests for Production

served on March 6, 2017 violate Rule 26(g)(3) because they make no reference to the law firm’s

possession of the recordings that Bailey made of conversations with McLaughlin representatives

in September and October of 2015 and instead lodge boilerplate objections to the requests. (Docket

No. 51). They continue that they were significantly prejudiced by the late production as Plaintiffs

noticed and took the depositions of the defendants’ witnesses who were recorded by Bailey prior

to those recordings being produced. (Id.). Plaintiffs counter that they had substantial justification

for withholding the recordings in that counsel had to conduct extensive research on a “thorny”

ethical issue concerning whether Bailey illegally made the recordings and could assert a Fifth

Amendment privilege to production. (Docket No. 60). They further contend that any violation of

Rule 26(g)(3) is harmless because the recordings were produced on April 21, 2017, the same day

as the supplemental responses to the written discovery, and well in advance of Bailey’s deposition

in June of 2017. (Id.). Consistent with this Court’s Order, Defendants’ position is well-taken and

sanctions will be imposed for Bailey’s (and counsel’s) violation of Rule 26(g)(3).

        The challenged discovery requests and responses as to Bailey are the following:

                 INTERROGATORY NO. 2: Identify (by description and location)
                 all documents electronically stored information, and tangible things
                 in your possession, custody or control that pertain to any of the
                 allegations contained in your Complaint.

                 RESPONSE: Plaintiff objects to the Interrogatory on the grounds
                 that it is overbroad, ambiguous, vague, and unduly burdensome.
                 Subject to and without waiving any objections, see Plaintiffs’
                 document productions. Discovery is continuing.
                                                …

and the text messages and social media communications. (See Docket No. 48 (“Defendants do not intend to file a
motion to compel additional discovery or information in this matter.”)). Therefore, absent the procedural defect, the
Court would exercise its discretion and decline to order sanctions with respect to Roe. See Clientron Corp., 894 F.3d
at 577; Fed. R. Civ. P. 26(g)(3).

                                                        42
                REQUEST FOR PRODUCTION NO. 10:                    All calendars,
                notebooks, diaries, logs, correspondence, e-mail messages, text
                messages, voice mail messages, social media communications or
                posts, computer disks or other documents reflecting or relating to
                any of the claims alleged in your Complaint.

                RESPONSE: None. Discovery is continuing.

                REQUEST FOR PRODUCTION NO. 11: All documents and/or
                communications reflecting or relating to the averments in
                Paragraphs 15, 20-21, 23-25, 27-34, 36-38, 41-55, 57-59, 62-71, 73-
                75, 78-79, 81-82, 84-86, 88-95, 98, 100-108, 114-115, and/or 117 of
                your Complaint.

                RESPONSE: Plaintiff objects to this Request on the grounds that it
                vague, overbroad, unduly burdensome, and not proportional to the
                needs of the case. Subject to said objection, none.

(Defs. Ex. P, Docket No. 51-16).

       Plaintiffs do not meaningfully contest that the Bailey recordings are responsive to these

requests and, and having reviewed same, the Court agrees that they were within the scope of the

properly made requests and should have been disclosed. It is also this Court’s opinion that

Defendants met their burden to demonstrate that Plaintiffs’ counsel violated Rule 26(g), without

substantial justification. See Grider, 580 F.3d at 147 (“‘Substantial justification’ for the failure to

make a required disclosure has been regarded as justification to a degree that could satisfy a

reasonable person that parties could differ as to whether the party was required to comply with the

disclosure request. The test of substantial justification is satisfied if there exists a genuine dispute

concerning compliance.”). To this end, the responses omit the possession of the audio recordings

that Bailey provided to the law firm in November of 2015 and assert boilerplate objections in

opposition. However, the use of boilerplate objections is a disfavored practice and boilerplate

objections should not be used for the purposes of delaying responses to legitimate requests while

evaluating a potential privilege or to forestall the filing of a motion to compel by the opposing



                                                  43
party, as was done here. See e.g., Liguria Foods, Inc. v. Griffith Laboratories, Inc., 320 F.R.D.

168, 185-87 (N.D. Iowa Mar. 13, 2017) (“the idea that such general or ‘boilerplate’ objections

preserve any objections is an ‘urban legend.’”). In addition, while it was objectively reasonable

for Plaintiffs’ counsel to investigate a potential privilege under the Fifth Amendment with respect

to this evidence, such an investigation should have occurred prior to counsel responding to these

discovery requests which were served on September 30, 2016. See Grider, 580 F.3d at 147. The

timeline of events is such that Bailey and his counsel had more than five months to meet and

review discovery, research and explore any ethical issue prior to formulating their responses.

       Certainly, it was not objectively reasonable to proceed to notice and depose defense

witnesses whose conversations were captured in the recordings in April of 2017 without first

producing these recordings. See e.g., Olivarez v. GEO Grp., Inc., 844 F.3d 200 (5th Cir. 2016)

(affirming imposition of Rule 26(g) sanctions for party’s withholding of recorded conversations

prior to deposing opponents’ witnesses). To the extent that Plaintiffs’ counsel had doubts as to the

production of the recordings at the time of responding to written discovery, the appropriate action

would have been to seek a protective order from the Court. See Kosher Sports, Inc. v. Queens

Ballpark Co., LLC, No. 10-CV-2618 JBW, 2011 WL 3471508, at *15 (E.D.N.Y. Aug. 5, 2011)

(“plaintiff could and should have moved for a protective order to delay release of the recordings.

While reasonable persons might disagree about the proper resolution of such a motion, ‘no

reasonable person, especially an attorney, could dispute that the initial step in resolving any such

conflict would be to seek the guidance of the Court rather than pick a route of its own unilaterally’

and without notice to opposing counsel.”). Alternatively, counsel could have requested an

extension of time and conferred with opposing counsel as to the dispute. Liguria Foods, Inc., 320

F.R.D. at 187 (“A better approach to preserving rights and narrowing the scope of discovery, and



                                                 44
one likely to cause less ultimate delay and expense, would be to request an extension of time to

respond and to confer on troublesome discovery requests.”). Such actions were not taken here;

therefore, sanctions will be imposed for this violation of Rule 26(g).19

                            b. Fuhs

         Defendants also move for sanctions challenging the certifications as to Fuhs due to his

production of two text message strings on June 5, 2017 or four days prior to his deposition.

(Docket No. 51). Plaintiffs respond that they have a substantial justification for failing to disclose

and produce the texts as they were temporarily lost in a transition between counsel at the law firm

and also assert that any delays in production were harmless given that they were made available

to Defendants prior to Fuhs’ deposition. (Docket No. 60). Having considered the matter, the Court

concludes that any such violation of Rule 26(g)(3) as to the two text message strings is harmless

and that Plaintiffs have provided a substantial justification for failing to produce same at the time.

         The relevant discovery responses are as follows.

                   INTERROGATORY NO. 9: Identify all email accounts, email
                   addresses, social media accounts (including but not limited to,
                   LinkedIn, Facebook, Instagram, MySpace), and social media
                   communications (including but not limited to Twitter or blogs) that
                   you have used since January 1, 2015, and identify the steps you took
                   to preserve the information on these accounts, including the date you
                   took those steps.

                   RESPONSE: Plaintiff is not in possession of any texts or messages
                   regarding his employment with McLachlan Drilling. Plaintiff uses
                   a Facebook account, but has not discussed this litigation in it.
                   Plaintiff has not discussed this litigation in it. Plaintiff has not
                   deleted information from his email account or social media account.
                   Discovery is continuing.

(Def. Ex. O, Docket No. 51-15 (dated 11/2016)).


19
           Plaintiffs’ assertion that the failure to disclose the recordings was harmless is overruled for the same reasons,
i.e., Plaintiffs affirmatively used the information from the recordings during the defense depositions without disclosing
them. The Court cannot condone such discovery practices.

                                                            45
               REQUEST FOR PRODUCTION NO. 10:                    All calendars,
               notebooks, diaries, logs, correspondence, e-mail messages, text
               messages, voice mail messages, social media communications or
               posts, computer disks or other documents reflecting or relating to
               any of the claims alleged in your Complaint.

               RESPONSE: Plaintiff objects to this Request on the ground that it
               is overbroad and unduly burdensome. Subject to said objection,
               none. Discovery is continuing.

(Id. (dated 2/3/17)). Plaintiffs’ Joint Supplemental Responses to Request for Production No. 10

dated April 21, 2017 states “See previous responses, and any documents previously produced.

Plaintiffs are not withholding any documents on the basis of any objection.” (Def. Ex. R, Docket

No. 51-18).

       Admittedly, the Fuhs’ text messages (Blankenship exchanges and Campbell exchanges)

were responsive to these legitimate interrogatories and document requests. (Pl. Ex. U, Docket No.

59-21). However, the Court will not exercise its discretion to sanction Plaintiffs for a few reasons.

First, the production of documents represented appropriate supplementation of discovery

consistent with Rule 26(e). See Fed. R. Civ. P. 26(e). Second, Plaintiffs’ counsel and Fuhs have

provided a substantial justification for their failures in that both the text messages and the cell

phone itself were misplaced for a time while this litigation was ongoing and could not be produced.

(Pl. Ex. O, Docket No. 59-15; Pl. Ex. KK, Docket No. 59-37). In this regard, Plaintiffs’ counsel

lost the text messages during a transition of lawyers at the firm, Fuhs could not find the phone

initially but eventually did and forwarded those screenshots to his counsel. (Id.). Third, the errors

are harmless in that the content of the text messages does not consist of critical evidence and while

Campbell was deposed prior to the one text string being produced, his own phone was forensically

searched and the same text string was not recovered. In all, the Court declines to sanction Plaintiffs

for appropriately supplementing discovery responses under Rule 26(e). Accordingly, Defendants’



                                                 46
motion is denied insofar as they seek sanctions due to the late disclosure of these text messages

from Fuhs’ cell phone.

           C. Alleged Coaching of Witness

       Lastly, Defendants seek sanctions due to the alleged coaching by counsel during Fuhs’

deposition pursuant to Local Civil Rule 83.3. (Docket No. 51). Defendants request that the Court

issue a “formal reprimand” for such behavior and preclude any evidence at trial arising from such

conversation. (Id.). Once again, Plaintiffs oppose sanctions. (Docket No. 60). After evaluating

the parties’ arguments, the Court denies the request for sanctions due to the alleged coaching for

several reasons.

       Initially, Defendants’ request is untimely as any disputes concerning Fuhs’ deposition

should have been brought to the Court’s attention during the deposition which took place on June

9, 2017 rather than in their motion for sanctions filed more than four months later on October 11,

2017. See Vay, 2016 WL 1408116, at *10 (“Defendant has presented no explanation for its three-

month delay in pursuing these sanctions. Accordingly, this factor supports denying Defendant’s

motion for sanctions.”). Indeed, the Court specifically instructed counsel during the June 7, 2017

status conference that “[if there[..] [were] any problems in your deposition, let us know. I am

available here today, tomorrow and Friday,” i.e., June 7, 8 and 9, 2017. (Docket No. 43 at 19).

Despite being on the June 7, 2017 conference call, defense counsel Mr. Pritchard did not contact

the Court when this dispute arose during Fuhs’ deposition two days later. Instead of presenting

the dispute to the Court for an expeditious resolution, Defendants multiplied the proceedings by

engaging in lengthy correspondence with opposing counsel and an unnecessary conferral process,

prior to moving for sanctions several months later and continuing litigating same throughout

supplemental briefing. (See e.g., Docket Nos. 51; 63; 72; Pl. Exs. OO, PP, QQ). Because the



                                               47
Court was available to referee this dispute at the time it arose, and Defendants failed to follow the

established procedures, the request for sanctions must be denied. See Vay, 2016 WL 1408116, at

*10.

       Next, Defendants cite Local Civil Rule 83.3 in support of the requested sanctions but such

rule does not independently authorize the issuance of sanctions. Rather, Local Civil Rule 83.3

generally incorporates the Rules of Professional Conduct adopted by the Supreme Court of

Pennsylvania and states that a violation of those rules constitutes misconduct which may subject

counsel to sanctions, including a formal reprimand. See W.D. Pa. LCvR 83.3A.2 (“Acts or

omissions by an attorney admitted to practice before this Court, individually or in concert with

others, that violate the rules of professional conduct adopted by this Court shall constitute

misconduct and shall be grounds for discipline.”). Here, Defendants have not cited any Rule of

Professional Conduct which was violated by the alleged coaching during the deposition and,

therefore, have not established that Plaintiffs’ counsel committed misconduct potentially

subjecting him to sanctions under the Local Rules.    (See Docket Nos. 51; 63; 72).

       Third, Defendants’ motion must be denied because, following this Court’s decision in

Peronis, if there is improper coaching of a witness, the appropriate remedy is to permit questioning

of the witness concerning the alleged improper coaching. To this end, this Court has held that:

               6. Counsel and their witness-client shall not engage in private, off-
                  the-record conferences during the depositions or during breaks
                  or recesses, except for the purpose of deciding whether to assert
                  a privilege.

               7. Any conferences which occur pursuant to, or in violation of,
                  guideline (6) are a proper subject for inquiry by deposing
                  counsel to ascertain whether there has been any coaching of the
                  witness, and to what extent.

               8. Any conferences which occur pursuant to, or in violation of,
                  guideline (6) shall be noted on the record by counsel who

                                                 48
                   participated in same. The purpose and outcome of the
                   conference shall also be noted on the record.

Peronis v. United States, Civ. A. No. 16-1389, 2017 WL 696132, at *2 (W.D. Pa. Feb. 17, 2017)

(internal citations omitted). The record reveals that although an objection was lodged, Fuhs was

asked about the alleged coaching and he responded that he remembered the information himself

and was not reminded by his counsel. (Pl. Ex. E, Docket No. 59-5). He writes similarly in his

declaration submitted during these proceedings. (Pl. Ex. KK, Docket No. 59-37). Further,

Plaintiffs subsequently offered to have Fuhs sit for a follow-up deposition and to be subject to

additional questioning on these points but the same was declined by Defendants. (See Pl. Ex. OO,

Docket No. 59-41 at ¶ 17).

        For these reasons, Defendants’ motion for sanctions is denied to the extent that they seek

a formal admonition from the Court for allegedly improperly coaching a witness or to exclude any

such evidence.

   V.        CONCLUSION
        Based on the foregoing, Defendants’ motion for sanctions [50] has been granted, in part

and denied, in part, in the Order entered on September 27, 2018. The parties shall adhere to the

briefing schedule that has been established for Defendants’ filing of a motion for attorneys’ fees

and costs.

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     U.S. District Judge
Dated: October 26, 2018

cc/ecf: All counsel of record.




                                                49
